PER CURIAM.
Robert Dean Tedder timely appeals the summary denial of his motion to correct illegal sentence. In his motion, Tedder raised several points, only one of which merits discussion.
Tedder contends that he was illegally sentenced to consecutive minimum mandatory sentences for separate offenses arising from a single criminal episode. If this is correct, Tedder might be entitled to relief. See Bass v. State, 530 So.2d 282 (Fla.1988); Palmer v. State, 438 So.2d 1 (Fla.1983). The attachments to the trial court’s order do not refute Tedder’s allegation.
Accordingly, we affirm in part the trial court’s denial of Tedder’s motion, and reverse the trial court’s denial of that portion of appellant’s motion dealing with the allegedly illegal consecutive minimum mandatory sentences. On remand, unless the files and records of the case conclusively show that Tedder is not entitled to relief, the trial court shall order the state attorney to file an answer within a time certain. After receipt of the answer, the court shall determine whether an evidentiary hearing is required. If the court should again deny Tedder’s motion, he has thirty days in which to appeal.
Affirmed in part, reversed in part, and remanded.
SCHEB, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.